          Case 3:19-cv-06025-BJR Document 94 Filed 03/29/21 Page 1 of 7




 1
 2
 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
 5                                      AT TACOMA

 6   WILLIAM T. WHITMAN, individually and on    No. 3:19-cv-06025-BJR
     behalf of all others similarly situated,
 7                                              DECLARATION OF SCOTT HUBERT
 8               Plaintiff,
 9         v.
10   STATE FARM LIFE INSURANCE COMPANY,
     an Illinois corporation
11
                 Defendant.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     DECLARATION OF SCOTT HUBERT                       BETTS, PATTERSON & MINES, P.S.
28   No. 3:19-cv-06025-BJR                1               One Convention Place, Suite 1400
                                                                   701 Pike Street
                                                              Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 94 Filed 03/29/21 Page 2 of 7




 1          I, Scott Hubert, have personal knowledge of the information below and declare as follows:
 2          1.      I am an independent contractor agent for State Farm Mutual Automobile Insurance
 3   Company (“State Farm”), the parent of State Farm Life Insurance Company (“State Farm Life”) in
 4   Washington.
 5          2.      I am not an employee of State Farm.
 6          3.      As an independent contractor agent for State Farm, I provide information to potential
 7   policyholders on the many products State Farm offers that help people manage the risks of everyday
 8   life and recover from the unexpected so that potential policyholders can select the products of their
 9   choice. I provide information about insurance, the risks that make it necessary, how to protect
10   individuals and their property from those risks, and how to help individuals achieve important goals
11   for themselves and their families.
12          4.      I am licensed to market, solicit, and service insurance in Washington. I have been an
13   independent contractor agent for State Farm since 2001.
14          5.      I received my Life Underwriter Training Council Fellow (LUTCF) from American
15   College.
16          6.      My office is located in Auburn, Washington. Most of the people I market insurance to
17   are from the Auburn area. Auburn is a diverse community with people with different income levels,
18   different levels of education, and different ages. There is a train from the city into Seattle and some
19   people who live in Auburn commute into Seattle.
20          7.      I understand that this lawsuit involves claims against State Farm Life relating to the
21   Universal Life insurance policy issued on Form 94030, which was sold in Washington between 1994
22   and 2004 (“the Policy” or “Universal Life”).
23          8.      In my over 20-year career as an independent contractor agent for State Farm, I have
24   marketed insurance policies to thousands of people. I have had many long conversations with potential
25   policyholders about how Universal Life policies work and what their benefits are.
26
27
      DECLARATION OF SCOTT HUBERT                                   BETTS, PATTERSON & MINES, P.S.
28    No. 3:19-cv-06025-BJR                         2                   One Convention Place, Suite 1400
                                                                                 701 Pike Street
                                                                            Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 94 Filed 03/29/21 Page 3 of 7




 1          9.      I have received training from State Farm Life on its life insurance products, including
 2   Universal Life insurance. I was trained on what the products are and their benefits to potential
 3   policyholders. I was also given guidance on ways to have discussions about the products with potential
 4   policyholders that focused on their particular needs and motivations in looking for life insurance , but
 5   I was not given a required script on what to say or how to say it. The way I interacted with potential
 6   policyholders was left up to me as an independent contractor agent.
 7          10.     I bought Universal Life policies for both of my sons, who are 27 and 24 years old. I
 8   bought these policies in Washington in 1995 and 1996, when I was working as an employee for another
 9   State Farm agent. I had my life insurance licenses at that time and decided that the Policy would be a
10   good choice for my sons because their individual ages, gender, good health, and the fact that they did
11   not smoke made them eligible for permanent life insurance coverage and a rate class assignment and
12   cost of insurance rate that were economical.
13          11.     Most of the insurance I marketed during the relevant period happened through in-
14   person, individual discussions. During discussions of policyholders’ Home or Auto insurance policies,
15   we would also review their life insurance needs.
16          12.     Sometimes, during those reviews, the question came up of whether the policyholder
17   was ready financially for a tragic life event. If the potential policyholder expressed a need for
18   protection, then we discussed life insurance. It was my custom and practice to start by discussing the
19   differences between term insurance (for a set number of years) and permanent insurance (meaning
20   whole life insurance or Universal Life insurance). I asked potential policyholders about the debts they
21   would need to cover if someone passed away. I also asked potential policyholders their reasons for
22   looking to buy life insurance.
23          13.     During my 20-year career marketing life insurance products for State Farm Life, people
24   have expressed lots of different reasons for why they are seeking life insurance. Some people want to
25   protect something in their life, like their family’s ability to pay off a mortgage. Some people need
26
27
      DECLARATION OF SCOTT HUBERT                                    BETTS, PATTERSON & MINES, P.S.
28    No. 3:19-cv-06025-BJR                         3                    One Convention Place, Suite 1400
                                                                                  701 Pike Street
                                                                             Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 94 Filed 03/29/21 Page 4 of 7




 1   income replacement in the event of the death of the primary breadwinner for the family so that their
 2   family will still have money coming in. Connected to these financial needs, life events—like having
 3   children, getting married, or buying a home—push people to buy life insurance.
 4          14.     During the relevant time period, if someone was more interested in permanent life
 5   insurance than term insurance, then I explained the differences between whole life insurance and
 6   Universal Life insurance. For some people, a Universal Life policy was a better choice. That was
 7   often because the premiums are flexible, and the amount of coverage is the same as a whole life policy.
 8   The flexible premiums could help people afford the Policy because if a life event happened that
 9   impacted their financial situation and income then they would be able to lower the premiums they pay.
10          15.     During the relevant time period, when describing a Universal Life policy, it was my
11   custom and practice to tell potential policyholders that it had three parts: the coverage amount, the
12   account value, and the cash surrender value. I would explain these concepts at a high-level in a manner
13   consistent with the terms of the policy.
14          16.     It was my custom and practice during the relevant time period to explain the monthly
15   deductions to potential policyholders, which includes: the $5 monthly expense charge, the cost of
16   insurance, and the monthly charges for any riders. I would review what each deduction is, that the
17   deduction is taken whether or not premiums are paid, as long as the cash surrender value is enough to
18   cover that monthly deduction, and that the monthly deduction is made from the account value.
19          17.     I also explained to potential policyholders that the account value earns interest. I would
20   explain what the current interest rate was and then I would explain that the interest rate may fluctuate—
21   go up or down—in the future. I would point out how State Farm Life guaranteed a minimum interest
22   rate of at least 4% a year so that the account value would always be earning some interest.
23          18.     During the relevant time period, when discussing how the Policy worked, it was my
24   custom and practice to discuss the underwriting process, which was the process through which State
25
26
27
      DECLARATION OF SCOTT HUBERT                                     BETTS, PATTERSON & MINES, P.S.
28    No. 3:19-cv-06025-BJR                        4                     One Convention Place, Suite 1400
                                                                                  701 Pike Street
                                                                             Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 94 Filed 03/29/21 Page 5 of 7




 1   Farm Life confirmed each person’s health characteristics and other information that affected rate class
 2   and determined which rate class the insured would be assigned.
 3          19.     When discussing the underwriting process, it was my custom and practice during the
 4   relevant time period to discuss how age and sex impacted the cost of insurance rate. I would explain
 5   that men are assigned a different cost of insurance rate and have a higher cost of insurance rate than
 6   women because women are expected to live longer than men. I would explain that older people are
 7   assigned a different cost of insurance rate and have a higher cost of insurance rate than younger people
 8   because younger people are expected to live longer than older people.
 9          20.     During the relevant time period, if a potential policyholder smoked or had an
10   underlying health condition, I would tell them that they would be in a more expensive rate class than
11   someone who did not smoke or have an underlying health condition, which would mean that they
12   would have higher cost of insurance rates. I would explain that this was because it costs State Farm
13   Life more to insure someone who smoked or had an underlying health condition than someone who
14   did not.
15          21.     It was my custom and practice to also explain to potential policyholders that their rate
16   class would be determined through State Farm Life’s underwriting process. If the underwriting
17   process discovered that the person was not as healthy as he or she thought, then this could cause the
18   person to fall into a “substandard” rate class. I told potential policyholders that this was called being
19   “table rated.” I told potential policyholders that their rate class, along with their sex and age, would
20   determine the cost of insurance rate and the amount of their monthly cost of insurance deduction. As
21   part of these discussions, it was my custom and practice to explain that State Farm Life took on more
22   risk by insuring people with underlying health conditions and so those people’s rate class would be
23   different and entail higher cost of insurance rates than a healthy person.
24          22.     I can remember instances during the relevant time period where potential policyholders
25   had been table rated during the underwriting process because of an underlying health condition that
26
27
      DECLARATION OF SCOTT HUBERT                                     BETTS, PATTERSON & MINES, P.S.
28    No. 3:19-cv-06025-BJR                        5                     One Convention Place, Suite 1400
                                                                                  701 Pike Street
                                                                             Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 94 Filed 03/29/21 Page 6 of 7




 1   they did not know about or had failed to disclose in their application. As a result of being assigned a
 2   different rate class than we had initially discussed, their cost of insurance rates were higher. Some of
 3   those customers still purchased the Policy even after going through State Farm Life’s underwriting
 4   process and being table rated.
 5          23.     After a potential policyholder has gone through the underwriting process and has been
 6   assigned a rate class, during the relevant time period my custom and practice was to have them come
 7   back into my office so that we could go over the final policy together. With term insurance, I typically
 8   made a phone call, but for a Universal Life policy, I tried to have people come into my office.
 9          24.     When the potential policyholder came back into my office during the relevant time
10   period, it was my custom and practice to give them the policy form. We would not discuss the policy
11   form’s language, but we went over how the Policy would work, including the premiums, the monthly
12   deductions, and the account value. I reminded policyholders of the need to continue monitoring the
13   policy’s account value.
14          25.     In my conversations with potential policyholders during the relevant time period, I do
15   not recall policyholders raising concerns or asking me questions about whether profits and expenses
16   were a part of the cost of insurance rate. I think that is because most of the people that I spoke to
17   understood that the company has to keep its lights on and pay other expenses that are part of the cost
18   of doing business as an insurer.
19          26.     It was my experience during the relevant time period that, for some potential
20   policyholders, their budget was the main factor in deciding on the type of life insurance that they
21   ultimately picked. I advised people that they should get as much coverage as they could afford within
22   their budget. Potential policyholders wanted to know what coverage they could get for what price and
23   by that I mean the potential policyholder wanted to understand what their financial obligations would
24   be to ensure the Policy remained in force, so that if anything happened to them, their beneficiaries
25   would receive the death benefit under the Policy.
26
27
      DECLARATION OF SCOTT HUBERT                                    BETTS, PATTERSON & MINES, P.S.
28    No. 3:19-cv-06025-BJR                        6                     One Convention Place, Suite 1400
                                                                                  701 Pike Street
                                                                             Seattle, WA 98101-3927
Case 3:19-cv-06025-BJR Document 94 Filed 03/29/21 Page 7 of 7
